Title: To Thomas Jefferson from Madame d’Enville, 11 May 1792
From: Enville (Anville, Danville), Louise Elisabeth de La Rochefoucauld, Duchesse d’
To: Jefferson, Thomas


          
            Paris ce 11 may 1792.
          
          Vous nous aviez donné M. Short, Monsieur, nous nous Sommes si bien trouvés de ce présent que c’est avec un extrême regret que nous le Voyons quitter la France. Tout le monde aime sa personne, estime son caractère et sa capacité; pour terminer son éloge, on reconnoit en lui l’Elève de Monsieur Jefferson qui auroit engagé le Congrès à le  laisser en France s’il avoit été plus instruit de tout ce qui s’y passe. Ses opinions modérées et la discrétion de sa conduite Sont approuvées partout. Peutêtre n’en sera-t-il pas de même de son Successeur, il a manifesté si hautement ses opinions qu’il n’y a pas moyen de les révoquer en doute et elles ne Sont certainement pas agréables à ceux qui nous gouvernent actuellement.
          Votre excellente tête, Monsieur, me Seroit présentement bien nécessaire pour me rassurer sur la Situation de la France.
          Vous Savez peut-être que l’on a écrit à Votre Président pour lui représenter l’utilité dont M. Short pourroit vous être dans ce pais-ci. Arrangez-vous ensemble pour nous le restituer. M. Short ignore absolument ce que je Vous écrit. Il m’a remis l’instruction Sur l’érable à sucre que Vous avez bien voulu m’addresser. Mon fils, qui vous fait mille remercimens, l’a fait traduire. Sa Santé, malgré toutes ses occupations, se soutient beaucoup mieux que je n’osois l’espérer. Nous vous respectons, Monsieur, nous vous estimons et nous vous aimons. Ma bellefille partage ces Sentimens, ainsi que Charles.
          
            Larochefoucauld d’enville
          
        